Citation Nr: 1760748	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-40 517	)	DATE
	)
Advanced on the Docket	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral blindness.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to August 1947.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's bilateral blindness is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  The Veteran's bilateral hearing loss is etiologically related to an in-service injury, event, or disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral blindness have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the Veteran's claim was filed as a fully developed claim pursuant to the Secretary's program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  The fully developed claim form includes notice to the appellant of what evidence is required to substantiate a claim for increase and of the appellant's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  See id.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as post-service treatment from VA treatment providers.  The evidence of record contains reports of audiological examinations requested by VA and performed in May 2014 and August 2016.  Such examination reports, when taken together, are thorough, addressing the Veteran's contentions, and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Although a VA examination was not provided in connection with the claim regarding bilateral blindness, the Board finds that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2017).  In this case, as discussed below, there is simply no indication that the Veteran's bilateral blindness is related to his time in service, other than the Veteran's unsupported allegations.  As such, VA is not required to obtain an examination or medical opinion as to this claim, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Therefore, in light of the foregoing, the Board will proceed to adjudicate the claims based on the evidence of record consistent with 38 C.F.R. § 3.655 (2017).

II. Legal Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2017) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.).  The Board must also assess the credibility, and therefore the probative value, of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Blindness

The Veteran contends that his bilateral blindness is due to his active service. In particular, the Veteran has stated that he believes his multiple in-service parachute jumps led to the later deterioration of his eyesight.

A review of the Veteran's service treatment records indicates there was no complaint of blindness at any point while on active duty.  The separation examination dated February 1946 reflects there were no eye abnormalities noted at the time, and the Veteran's vision was 20/20 in both eyes. 

Post service treatment records are associated with the claims file.  A February 2005 letter from Ballwin Eye Clinic reflects the Veteran is legally blind in both eyes.  However, the letter does not provide a nexus or link between the Veteran's bilateral blindness and his military service. A VA examination to determine housebound status or permanent need for aid and attendance for the Veteran was conducted in August 2013.  In the written report, the examiner noted the Veteran had profound visual impairment and that he must always be attended due to his profound visual impairment.  However, the written report similarly does not provide a nexus or link from the Veteran's bilateral blindness to his military service. Post service treatment records from the St. Louis VAMC are also associated with the Veteran's claims file.  These records reflect the Veteran has bilateral blindness and that he has regular appointments for blind rehabilitation.  However, these records also do not provide a nexus or link between the Veteran's bilateral blindness and service.
  
The Board concedes that the Veteran has a current diagnosis of macular degeneration, but none of his treatment providers has provided an opinion that any such disability is related to military service. Thus, in this case, when weighing the evidence of record, the Board finds compelling the lack of evidence linking the Veteran's vision disability to service. 

In this case, the only evidence in favor of the Veteran's claim is his own statements concerning his belief that his bilateral blindness (macular degeneration) is due to service, caused by the physical punishment his head and body sustained during training and subsequent jumps as a paratrooper.  

With regard to the Veteran's contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to report blindness, the claimed disability is not the type of condition that is amenable to lay determination regarding its etiology, as specific findings are needed to properly determine etiology.  Jandreau, supra; see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Veteran's own assertions as to the etiology of his bilateral blindness have little probative value.  

As such, the Board finds that, as it relates to his bilateral blindness, the Veteran has failed to meet the third element of service connection as expressed above, namely competent evidence of a nexus between the Veteran's current disability and service.  See Hickson v. West, 12 Vet. App. 247 (1999).  Other than the Veteran's unsupported contentions, there is simply no evidence in the record of any etiological relationship between the Veteran's blindness and his time in service. Further, there is a no mention in VA treatment records of a relationship between the Veteran's service and his current bilateral blindness, or any other evidence to suggest an etiological relationship between the Veteran's service and his current macular degeneration.

Thus, the criteria for service connection for bilateral blindness have not been met. The evidence weighs against the Veteran's claim. Service connection for bilateral blindness must be denied. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. §3.385 (2017).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In January 2014, the Veteran filed a claim seeking service connection for bilateral hearing loss that he asserts is due to his noise exposure during service in the United States Army. According to his DD-214, the Veteran served as an Anti-Tank Gun Crewman. The Veteran states that during this service he was exposed to noise from weapons and that he was not provided with hearing protection. 

Service treatment records are silent as to any complaint, treatment, or diagnosis of hearing loss. A Report of Physical Examination dated February 8, 1946 reflects the Veteran's hearing was determined to be normal using the "whispered voice" test that is obsolete today.

In May 2014, the Veteran underwent an audiological VA examination. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
65
75
85
85
 Left
95
95
95
100
	
Speech recognition scores, performed with the Maryland CNC test, were 84 percent in the right ear and 28 percent in the left ear. The examiner opined that the Veteran's bilateral hearing loss was not related to his military service because a review of the records reveals that his February 1946 enlistment physical reported his hearing as 15/15, and his separation physical had no findings related to his hearing.

In August 2016, the Veteran underwent another VA audiological examination. His puretone thresholds, in decibels, were as follows:

Frequency (Hz)
1000
2000
3000
4000
 Right
60
70
95
105
 Left
90
90
95
105
	
Speech recognition scores, performed with the Maryland CNC test, were 62 percent in the right ear and 52 percent in the left ear. The examiner opined that the Veteran's bilateral hearing loss is at least as likely as not caused by or a result of an event in military service because he served around noise from aircraft and explosions without benefit of hearing protection.

In addition, in July 2017, the Veteran submitted a Disability Benefits Questionnaire regarding his claimed hearing loss, conducted by a private audiologist. In the report, the audiologist opined that it is at least as likely as not that the Veteran's hearing loss is related to service, reasoning that he engaged in training maneuvers with heavy artillery that caused acoustic trauma.

The Board finds that the Veteran's reports of being exposed to acoustic trauma in service to be competent and credible, given his consistent statements of noise exposure and his military occupational specialty of Anti-Tank Gun Crewman. As such, giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded. 38 U.S.C. § 1154 (a). Service incurrence of acoustic trauma has been demonstrated.
	
Based upon the results from the audiological examinations discussed above, the Board finds that the criteria for establishing service connection for hearing loss have been met. 38 C.F.R. §§ 4.85, 4.86 (2017). The Veteran has established a current diagnosis of bilateral hearing loss and in-service exposure to acoustic trauma. Further, the August 2016 and July 2017 audiological evaluations establish an etiological relationship between his in-service noise exposure and his current bilateral hearing loss disability.

After consideration of the entire record and the relevant law, the Board thus finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to his active service. Service connection for bilateral hearing loss is granted.



ORDER

Entitlement to service connection for bilateral blindness is denied.

Entitlement to service connection for bilateral hearing loss is granted.




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


